



COURT OF APPEAL FOR ONTARIO

CITATION:
Trang v. Nguyen, 2012
    ONCA 885

DATE: 20121217

DOCKET: C55014

Simmons, Juriansz and Epstein JJ.A.

BETWEEN

Rosaline Trang

Plaintiff (Respondent)

and

Ha T. Nguyen (also known as Carolyn Nguyen), and
    Quoc Dung Tran (also known as Alexander Tran) and
Her
    Majesty the Queen in Right of Canada

(Canada
    Revenue Agency)


Defendants (
Appellant
/Respondents)

AND BETWEEN

Carolyn Nguyen

Applicant (Respondent)

and

Alexander Tran and
Her
    Majesty the Queen in Right of Canada (Canada Revenue Agency)


Respondents (
Appellant
/Respondent)

Andrew Gibbs, for the appellant

Michael S. Hebert, for Rosaline Trang

Gregory A. Ste. Marie, for Carolyn Nguyen

Heard: July 20, 2012

On appeal from the judgment of Justice Colin D.A.
    McKinnon of the Superior Court of Justice, dated December 7, 2011, with reasons
    reported at 2011 ONSC 7076.

Simmons
    J.A.:

A.

Overview

[1]

The main issue in this appeal is whether an unregistered equitable
    interest can take priority over a lien registered by the Canada Revenue Agency
    against a taxpayers real property.

[2]

Alexander Tran owes the CRA approximately $1.6 million in unpaid income
    taxes and GST. In 2005 and 2007, the CRA registered liens for the amounts owing
    against the title to three Ontario properties which Mr. Tran owns, or co-owns
    with his wife.

[3]

Mr. Tran was convicted of income tax evasion in 2009. Following his
    conviction, his sister, Rosaline Trang, and his wife, Carolyn Nguyen, each
    brought a lawsuit against Mr. Tran seeking a declaration that they held an
    unregistered equitable interest in one or more of his properties.

[4]

Ms. Trang claims she has equitable mortgages over all her brother's
    lands. Ms. Nguyen claims she is entitled to a 50% share of a business property
    registered in Mr. Tran's name alone based on work she did in the business.

[5]

On consent, the CRA was added as a party to Ms. Nguyens family law
    proceeding, which was transferred to the Ontario Superior Court to be heard
    together with Ms. Trangs civil claim. The CRA then brought a motion under rule
    21.01(1)(a) of the
Rules of Civil Procedure
,

R.R.O. 1990,
    Reg. 194, to determine whether the equitable interests claimed by Ms. Trang and
    Ms. Nguyen could, if proven, entitle them to payment in priority to the CRA's
    registered liens.

[6]

The motion proceeded based on an Agreed Statement of Facts. It was also
    assumed for the purposes of the motion that Ms. Trang and Ms. Nguyen would
    succeed in obtaining declarations of their equitable interests in Mr. Tran's
    properties as of a date prior to the date of registration of the CRA liens and
    that the CRA had no notice of the prior unregistered claims.

[7]

On the motion, McKinnon J. held that the unregistered equitable
    interests of Mr. Trans wife and sister could be payable in priority to the
    CRA's subsequent liens.
[1]


[8]

In reaching this conclusion, the motion judge rejected the CRA's
    submission that s. 223(5)(a) of the
Income Tax Act
, R.S.C. 1985, c. 1
    (5th Supp.)
[2]

makes the CRA liens the effective equivalent of a charge under s. 93 of
    the
Land Titles Act
, R.S.O. 1990, c. L.5, thus giving them priority
    over pre-existing unregistered interests. Instead, the motion judge found that
    s. 223(5)(a) of the
Income Tax Act
gives the CRA the same status as
    that of a judgment creditor. That status does not override valid prior
    unregistered equitable interests.

[9]

On appeal, the CRA does not take issue with the motion judge's
    conclusion concerning the effect of s. 223(5)(a) of the
Income Tax Act
.
    Rather, the CRA submits that the motion judge erred by failing to consider s.
    223(5)(b) of the
Income Tax Act
.

[10]

The CRA
    submits that s. 223(5)(b) of the
Income Tax Act
adopts the scheme of
    priority created for collection of amounts owing to the provincial Crown. The
    CRA says that, under the Ontario scheme, once a notice of indebtedness to the
    Crown is registered, it secures a lien and charge on a debtor's lands. By its
    terms, s. 93 of the
Land Titles Act
gives the charge priority over
    any unregistered interests in the land.

[11]

The CRA
    acknowledges that it did not bring s. 223(5)(b) of the
Income Tax Act
to the motion judge's attention. However, the CRA contends that because the
    interpretation of s. 223(5)(b) of the
Income Tax Act
involves a
    question of law alone, this court is not precluded from determining its effect
    on appeal.

[12]

In any
    event, the CRA argues that, under the
Land Titles Act
, its interest in
    Mr. Tran's properties is not subject to a constructive trust claim by his
    spouse. Further, the CRA contends that the motion judge erred in his findings
    of fact relating to the nature of Ms. Trang's interest.

[13]

For the
    reasons that follow, I would dismiss the appeal.

B.

Background

(1)

The Properties

[14]

According
    to the Agreed Statement of Facts, Mr. Tran has an interest in three properties
    that were relevant to the CRA's motion:

·

58 Granton Avenue, Ottawa  a residential property registered in
    the names of Mr. Tran and his wife, Ms. Nguyen, as joint tenants and used by
    them as their principal residence;

·

46 Epworth Avenue, Ottawa  registered in the names of Mr. Tran
    and Ms. Nguyen as joint tenants and used by them as an investment property;

·

1340 Wellington Street West, Ottawa  Mr. Trans business
    property, registered in his name alone and used for his acupuncture practice.

(2)

The CRA Liens

[15]

In 2005,
    in accordance with the procedure set out in the
Excise Tax Act
, the
    Minister of National Revenue certified Mr. Tran's GST debt as owing and then
    registered the certificate in the Federal Court. As provided for by the
    legislation, the CRA proceeded to register a lien for the amount owing against
    the title to each of the three properties in which Mr. Tran has an interest. In
    2007, the CRA followed a similar procedure with respect to Mr. Tran's income
    tax debt, this time relying on the provisions of the
Income Tax Act
.

[16]

The
    documents registered on title by the CRA are entitled LRO # 4 Lien. The body
    of the document registered under ss. 223(5) and (6) of the
Income Tax Act
includes the following statements:

WHEREAS
pursuant to subsection[s] 223 (5) and (6) of the
    Income Tax Act, a document
which the Court has issued, and
which
    evidences a certificate of that Court

upon registration on title
or otherwise recorded
creates a charge, lien or priority on, or a binding
    interest in property that the tax debtor holds
;



Now therefore take notice that her Majesty the Queen in right
    of Canada as represented by the Minister of National Revenue
claims a lien
    and charge
against the interest of Alexander Tran in the lands described
    in this notice.

Such lien charges have priority over all encumbrances or
    claims registered or attaching to the subject property subsequent to the
    registration of this notice
. [Emphasis added.]
[3]

(3)

The Lawsuits Brought by Ms. Nguyen and Ms. Trang

[17]

In April
    2009, Ms. Nguyen commenced a family law application against Mr. Tran claiming a
    declaration that she is entitled to: i) a 50% interest in the Wellington Street
    property by way of resulting or constructive trust; and ii) priority over the
    CRA's liens. This claim arises from work and services allegedly performed by
    Ms. Nguyen in her husbands acupuncture clinic between 1991 and 2002.

[18]

A few
    weeks later, in May 2009, Ms. Trang commenced an application against Mr. Tran, Ms.
    Nguyen and the CRA in which she claimed, among other things: i) an equitable
    mortgage in the amount of $250,000 against the Granton Avenue and Epworth
    Avenue properties arising from an agreement signed in December 2003; and ii) a
    declaration that her equitable mortgage ranks in priority to the CRA liens.

[19]

Ms.
    Trang's application was later converted to an action. In her statement of
    claim, Ms. Trang claimed an additional mortgage in the amount of $100,000
    against the Epworth Avenue and Wellington Street properties and priority over
    the CRA liens.

[20]

In August
    and September 2010, Ms. Trang and Ms. Nguyen registered certificates of pending
    litigation against the properties in which they claimed an interest.

[21]

In August
    2011, an order was made on consent adding the CRA to Ms. Nguyens family law
    application and directing that it be heard together with Ms. Trang's action.

[22]

In October
    2011, the CRA brought its Rule 21 motion seeking determination of the following
    question:

Can the plaintiffs unregistered equitable interest in certain
    properties be payable in priority to the Crowns subsequent legal interest in
    those properties, where the Crowns interest was registered in the Land
    Registry Office without notice of the plaintiffs alleged equitable interest?

[23]

If the answer
    to the question was no, the CRA requested an order striking out those parts
    of the claims asserting the priority of Ms. Nguyens and Ms. Trangs
    unregistered equitable interests over the CRAs registered legal interest in
    those properties. It also sought an order discharging the certificates of
    pending litigation to facilitate the sale of the properties.

C.

the motion judges decision

[24]

The motion
    judge held, at para. 9, that the answer to the question posed by the CRA turned
    on whether or not the liens it registered against Mr. Trans properties could
    properly be considered charges under the
Land Titles Act.
For
    several reasons, he concluded that they could not.

[25]

First, at
    para. 10, the motion judge observed that the land title registers themselves
    that were filed in evidence referred to the CRAs claims as liens.

[26]

Second, at
    paras. 11-14, the motion judge referred to those portions of the
Income Tax
    Act
which provide that, when the CRA files a document evidencing a debt,
    that document has the same effect as a judgment of a court.

[27]

Third, at
    para. 15, the motion judge noted that s. 223(11.1) of the
Income Tax Act
provides
    that where the debtor is bankrupt, the lien is deemed to be a claim that is
    secured by a security and ranks as a secured claim under the
Bankruptcy
    and Insolvency Act
, R.S.C. 1985, c. B-3. Here, there was no bankruptcy
    that would serve to elevate the CRAs claims to that of a secured creditor.

[28]

Fourth, at
    paras. 18-21, the motion judge considered the wording of s. 93 of the
Land
    Titles Act
, which provides, in part, that a registered owner may  charge
    the land (s. 93(1)), and that a registered charge is a security upon the land
    thereby charged to the extent of the money or moneys worth actually advanced
    or supplied under the charge (s. 93(4)).

[29]

The motion
    judge concluded that the wording of these sections is unambiguous: only a
    registered owner can create a charge under the
Land Titles Act
, and
    a charge stands as security only for the money or moneys worth actually
    advanced under the charge. Since the CRA is not a registered owner and did not
    advance money or moneys worth to secure its debt, it did not hold a charge
    within the meaning of this section.

[30]

Fifth, at
    para. 22, the motion judge held that because the CRA does not hold a charge
    within the meaning of the
Land Titles Act
and because it had neither
    advanced consideration for its interest nor acquired title, the question of
    whether or not it had notice of the equitable claims was irrelevant.

[31]

Finally,
    the motion judge referred to case law, including from this court, to the effect
    that equitable doctrines and jurisdiction apply to property under the land
    titles regime: see for example
Mutual Trust Co. v. Creditview Estate Homes
    Ltd.
(1997), 34 O.R. (3d) 583 (C.A.).

D.

The statutory provisions at issue

[32]

The
Income
    Tax Act
and the
Excise Tax Act
contain the statutory provisions
    at issue. The relevant provisions of both acts permit the CRA to:

i)

certify an amount owing by a taxpayer on account of arrears of income
    tax or GST (s. 223(2));

ii)

file the certificate with the Federal Court, such that the certificate
    becomes the equivalent of a judgment of that Court (s. 223(3)); and

iii)

register a document evidencing the amount certified by the Minister and
    registered with the Federal Court against the title to real property owned by
    the taxpayer. This document is called a memorial (s. 223(5)).

[33]

For
    convenience, I will set out ss. 223(5), (6) and (11.1) of the
Income Tax
    Act
and include all other relevant provisions of both Acts in an Appendix.

[34]

Section
    223(5) of the
Income Tax Act
permits the CRA to register a document
    against the title to real property owned by the taxpayer. This document, called
    a memorial, is issued by the Federal Court and evidences a s. 223(2)
    certificate registered with the Court. Sections 223(5)(a) and (b) and  223(6)
    are central to the issues on appeal. They describe the effect of registering a
    memorial on title. I will therefore set them out in full here:

223(5) A document issued by the Federal Court
    evidencing a certificate in respect of the debtor registered under subsection
    223 (3), a writ of that Court issued pursuant to the certificate or any notification
    of the document or writ (such document, writ or notification in this section
    referred to as a memorial) may be filed, registered or otherwise recorded for
    the purpose of creating a charge, lien or priority on, or a binding interest
    in, property in a province, or any interest in such property, held by the
    debtor in the same manner as a document evidencing

(a)     a judgment of the Superior Court of the
    province against a person for debt owing by the person, or

(b)     an amount payable or required to be
    remitted by a person in the province in respect of a debt owing to Her Majesty
    in right of the province

may be filed, registered or otherwise recorded in
    accordance with or pursuant to the law of the province to create a charge, lien
    or priority on, or a binding interest in, the property or interest.

223(6) If a memorial has been filed, registered or
    otherwise recorded under subsection 223(5),

(a)     a charge, lien or priority is created on,
    or a binding interest is created in, property in the province, or any interest
    in such property, held by the debtor, or

(b)     such property or interest in the property
    is otherwise bound,

in the same manner and to the same extent as if the
    memorial were a document evidencing a judgment referred to in paragraph 223 (5)
    (a) or an amount referred to in paragraph 223 (5)(b), and the charge, lien,
    priority or binding interest created shall be subordinate to any charge, lien,
    priority or binding interest in respect of which all steps necessary to make it
    effective against other creditors were taken before the time the memorial was
    filed, registered or otherwise recorded.

[35]

Section
    223 (11.1) of the
Income Tax Act
is also important. It describes
    circumstances in which a charge, lien, priority or binding interest created
    under subsection 223(6) is deemed to be a secured claim. Section 223 (11.1)
    provides as follows:

(11.1) When a charge, lien, priority or binding interest
    created under subsection 223(6) by filing, registering or otherwise recording a
    memorial under subsection 223(5) is registered in accordance with subsection
    87(1) of the
Bankruptcy and Insolvency Act
, it is deemed

(a)     to be a claim that is secured by a
    security and that, subject to subsection 87(2) of that Act, ranks as a secured
    claim under that Act; and

(b)     to also be a claim referred to in
    paragraph 86(2)(a) of that Act.

[36]

Section 93
    of the
Land Titles Act
is also important to the issues on appeal
    because s. 93(3) stipulates that the interest created by a charge is free
    from any unregistered interests in the charged lands. Section 93 of the
Land
    Titles Act
provides as follows:

93(1) A registered owner may in the prescribed manner
    charge the land with the payment at an appointed time of any principal sum of
    money either with or without interest or as security for any other purpose and
    with or without a power of sale.

(2)     A charge that secures the payment of money
    shall state the amount of the principal sum that it secures.

(3)     The charge, when registered, confers upon the
    chargee a charge upon the interest of the chargor as appearing in the register
    subject to the encumbrances and qualifications to which the chargor's interest
    is subject,
but free from any unregistered interest in the land
.
    [Emphasis added.]

E.

The Position of the appellant

[37]

As I have
    explained above, before the motion judge, the CRA relied on s. 223(5)(a) of the
Income Tax Act
to argue that, once registered against the title to
    land under the
Land Titles Act
, a memorial creates a charge on land
    within the meaning of s. 93(3) of the
Land Titles Act,
such that the
    memorial has priority over unregistered equitable interests.

[38]

On appeal,
    the CRA relies on ss. 223(5)(b) of the
Income Tax Act
to make the same
    argument.

[39]

Section
    223(5)(b) of the
Income Tax Act
permits a memorial to be registered to
    create a charge, lien or priority on property of a taxpayer in the same
    manner as a document evidencing a debt owing to the provincial Crown.

[40]

Section
    223(6) provides that if a memorial has been registered under s. 223(5), a
    charge, lien or priority is created against the taxpayer's property in the
    same manner  as if the memorial were a document evidencing a debt to the
    provincial Crown.

[41]

The CRA
    points to various Ontario statutes which provide that registration of a notice
    of an amount owing to the provincial Crown against the title to real property
    creates a lien and charge on the real property. The CRA contends that these
    statutes have the effect of creating a charge against the real property
    within the meaning of s. 93(3) of the
Land Titles Act
in favour of the
    provincial Crown. In turn, s. 93(3) of the
Land Titles Act
stipulates
    that a charge has priority over unregistered interests.

[42]

For
    example, the CRA relies on s. 17.1 of the
Fuel Tax Act
, R.S.O. 1990,
    c. F.35, as an example of how the Ontario scheme for collection of amounts
    owing to the province operates in relation to real property.

[43]

The CRA
    claims that s. 17.1(3) creates a lien and charge against real property and
    that use of the language lien and charge signals the Legislatures intent to
    create a charge within the meaning of s. 93(3) of the
Land Titles Act
.
    The relevant portions of s. 17.1 of the
Fuel Tax Act
are as follows:

17.1 (1)
Any tax payable
or required to be remitted
    under this Act by any taxpayer
is, upon registration
by the Minister
in
    the proper land registry office of a notice claiming a lien and charge
conferred by this section,
a lien and charge
on any interest the
    taxpayer liable to pay or remit the tax has in the real property described in
    the notice.

(2)   [Lien on personal property]

(3)
The lien and charge conferred by subsection (1)
or (2) is in respect of all amounts for which the taxpayer is liable under this
    Act at the time of registration of the notice or any renewal of it and all
    amounts for which the taxpayer afterwards becomes liable while the notice
    remains registered and, upon registration of a notice of lien and charge, the
    lien and charge
has priority over
,

(a)   any perfected security interest registered after the
    notice is registered;

(b)   any security interest perfected by possession after the
    notice is registered; and

(c)
any encumbrance or other claim that is registered
    against or that otherwise arises and affects the taxpayer's property after the
    notice is registered
. [Emphasis added.]

[44]

The CRA
    notes that the mechanism of using a lien and charge to secure amounts owing
    to the province was introduced into a number of Ontario taxation statutes in
    1994 under
An Act to Amend Various Taxation Statutes Administered by the
    Minister of Finance and to Amend the Liquor Licence Act
, S.O. 1994, c. 18
     Schedule B.
[4]


[45]

Although
    charge is not defined in the
Land Titles Act
, the CRA argues that s.
    2 of the
Land Registration Reform Act
, R.S.O. 1990, c. L.4

defines
    charge so as to include the interest in land created by ss. 223(5)(b) and
    223(6) of the
Income Tax Act
. The definition of charge as it appears
    in s. 2 of the
Land Registration Reform Act
states:

charge means a charge on land given for the purpose of
    securing the payment of a debt or the performance of an obligation, and
    includes a charge under the Land Titles Act and a mortgage, but does not
    include a rent charge.

[46]

Accordingly,
    the CRA argues that the combined effect of ss. 223(5)(b) and 223(6) of the
Income
    Tax Act
, s. 93(3) of the
Land Titles Act
, s. 2 of the
Land
    Registration Reform Act
and the provisions of the various debt enforcement
    provisions of Ontario taxing statutes is that registration of a memorial
    evidencing an income tax debt in a Land Titles Office gives the memorial
    priority over prior unregistered equitable interests.

[47]

In support
    of its argument, the CRA also relies on
Canada (Attorney General) v. Keith
    G. Collins Ltd.
, 2008 MBQB 64, 226 Man. R. (2d) 290, affd 2008 MBCA 92,
    228 Man. R. (2d) 266.

[48]

According
    to the CRA, the debt enforcement mechanism for debts owing to the provincial
    Crown varies from province to province. While some provinces provide that
    registration of a notice of indebtedness to the provincial Crown is the
    equivalent of a money judgment only (type 1 provinces), the CRA maintains
    that other provinces provide for the creation of a lien and charge upon the
    registration of a notice of indebtedness to the provincial Crown (type 2
    provinces).

[49]

So, for
    example, in
Investors Group Trust Co. Ltd. v. Eckhoff
, 2008 SKCA 18,
    307 Sask. R. 164, the Saskatchewan Court of Appeal noted that debts owing to
    the provincial Crown are enforceable only as if they were money judgments. The
    CRA contends that Saskatchewan is therefore a type 1 province.

[50]

By
    contrast, the CRA maintains that the effect of the
Keith G. Collins Ltd.
decision is that Manitoba is a type 2 province. According to the CRA, this
    means that, upon registration of a notice of indebtedness to the provincial
    Crown, the provincial Crown acquires a security interest in all of the debtor's
    property. The CRA maintains that in Ontario, the effect is the same. The fact
    that provincial legislation specifies that the provincial Crown is entitled to
    a lien and charge on a debtor's property means that, in the case of real
    property, the provincial Crown acquires a charge within the meaning of s.
    93(3) of the
Land Titles Act
, thus giving it priority over prior
    unregistered equitable interests. As the
Income Tax Act
adopts the
    provincial scheme for enforcement of debts owing to the province, the CRA is
    entitled to the same priority.

F.

Discussion

(i)

Should this court consider the CRAs argument about the meaning of s.
    223(5)(b), when the issue was not raised in the court below?

[51]

In
    oral argument, counsel for the CRA offered no explanation for why it did not
    raise its s. 223(5)(b) argument before the motion judge. Rather, he submitted
    that this court should hear and consider the argument because it was a purely
    legal question, and because doing so would not cause any prejudice to the
    respondents. He suggested that any hardship caused could be addressed through
    costs.

[52]

While it
    is obvious that the CRA should have raised its s. 223(5)(b) argument in the
    court below, I am satisfied that this court should consider its arguments on
    the merits. Section 223(5)(b) is obviously closely linked to s. 223(5)(a),
    which was the main provision at issue in the court below. The argument the CRA now
    makes is strictly a legal one, putting this court in as good a position as the
    motion judge to decide it.

[53]

That said,
    as I will explain, I am not persuaded that the CRA fares any better under s.
    223(5)(b) than it does under s. 223(5)(a). In my view, neither provision gets
    the CRA to the result it desires, which is a declaration that it holds a
    charge within the meaning of s. 93 of the
Land Titles Act.

(ii)

Do ss. 223(5)(b) and 223(6) of the
Income Tax Act
create a charge on land within the meaning of s. 93(3) of the
Land Titles
    Act?

[54]

I reject
    the CRAs argument that the various statutory provisions it relies on have the
    effect of creating a charge on land within the meaning of s. 93(3) of the
Land
    Titles Act
for three reasons.

[55]

First, I
    agree with the motion judge that a voluntary act on the part of the land owner
    is necessary to create a charge under s. 93 of the
Land Titles Act
. As
    the CRAs liens are created by statute rather than by the voluntary act of the
    land owner, they do not qualify as a charge within the meaning of s. 93 of
    the
Land Titles Act
.

[56]

Second,
    the provisions of the various Ontario tax collections statutes on which the CRA
    relies, contain their own priority provisions. The priority they create is not
    the same as the priority created under s. 93 of the
Land Titles Act
.
    Accordingly, I am not persuaded that the Legislature intended to create a
    charge within the meaning of the
Land Titles Act
when it enacted the
    various tax collection provisions on which the CRA relies.

[57]

Finally,
    I see nothing in the
Keith G. Collins Ltd.
decision that assists the
    CRA.

[58]

Dealing
    with my first point, to qualify as a charge within the meaning of s. 93(3) of
    the
Land Titles Act
, and to obtain the benefit of the priority
    conferred by that subsection, in my view, the CRA's liens would have to have
    been the product of a voluntary act on the part of the registered owner of the
    lands in question. As they were not the product of a voluntary act of the
    registered owner, but rather were conferred by statute, it follows that the CRA
    liens do not qualify as a charge under s. 93(3).

[59]

As the
    motion judge explained, s. 93(1) of the
Land Titles Act
stipulates
    that
a registered owner of land
may charge land in one of two
    fashions: i) with the payment of money, or ii) as security for any other
    purpose. Here, Mr. Tran did neither.

[60]

Section
    68(1) of the
Land Titles Act
reinforces this interpretation of s. 93
    because it states that 
[n]o person
,
other than the registered
    owner
,
is entitled

to
transfer or
charge registered
    freehold
or leasehold land
by a registered disposition
(emphasis
    added).

[61]

Further,
    s. 93(3) of the
Land Titles Act
provides:

The
charge
, when registered, confers upon the chargee
    a charge upon the interest of the chargor as appearing in the register subject
    to the encumbrances and qualifications to which the chargors interest is
    subject, but free from any unregistered interest in the land.

[Emphasis
    added.]

[62]

In my
    opinion, it is apparent from the use of the words [t]he charge as the opening
    words of s. 93(3), that it is the charge referred to in that section, or at the
    very least, elsewhere in the
Land Titles Act
, that obtains the
    priority conferred by s. 93(3).

[63]

If the CRA
    liens do not fall within the definition of charge in s. 93(3) of the
Land
    Titles Act
because they do not arise through the voluntary act of the
    landowner, the definition of charge in s. 2 of the
Land Registration
    Reform Act
is of no assistance to the CRA. It is s. 93(3) of the
Land
    Titles Act
that confers priority over prior unregistered interests.

[64]

Similarly,
    the wording of the registered memorial upon which the CRA relied (i.e., the one
    filed under the
Income Tax Act
) does not assist it.
[5]
That memorial stipulates the priority of the lien and charge of which it
    provides notice.

It says the lien has priority over all encumbrances
    or claims registered or attaching to the subject property
subsequent
to the registration of this notice (emphasis added). However, it was agreed
    for the purposes of the motion, that the respondents would be successful in
    obtaining a declaration of their unregistered equitable interests as of a date
prior
to the registration of the CRA liens.

[65]

Second, I
    reach the same conclusion about the effect of the various Ontario taxing
    statutes upon which the CRA relies.

[66]

As I
    explained above, the CRA referred to s. 17.1 of the
Fuel Tax Act
as an
    example of the wording in Ontario tax collection statutes to argue that its
    liens constitute a charge under the
Land Titles Act
. The CRA submits
    that s. 223(5)(b) of the
Income Tax Act
incorporates the remedies
    contained in the Ontario tax collection statutes. It relies on the fact that
    one of those remedies is to create a lien and charge on the taxpayers
    interest in real property. It contends that by conferring a lien and charge
    on real property the Ontario taxing statutes create a charge within the
    meaning of the
Land Titles Act
.

[67]

In my
    view, the lien and charge conferred by the Ontario taxing statutes is not a
    charge within the meaning of s. 93 of the
Land Titles Act
for the
    reasons I have already explained  fundamentally, the lien and charge does not
    arise through the voluntary act of the real property owner.

[68]

Equally
    important, however, is the fact that the Ontario tax collection statutes
    stipulate the priority of the lien and charge they create  and that priority
    is not the equivalent of the priority created under s. 93(3) of the
Land
    Titles Act
.

[69]

So, for
    example, s. 17.1(3)(c) of the
Fuel Tax Act
stipulates that the lien
    and charge it confers upon registration against real property has priority over
    
any

claim
that is registered against or
that otherwise
    arises
and affects the taxpayers property
after
the notice [of
    the lien and charge] is registered.

[70]

On its
    face, s.17.1 does not purport to give the lien and charge it creates priority
    over any claim against real property that arose
before
registration of
    notice of the lien and charge.

[71]

As the
    priority created by s. 17.1 of the
Fuel Tax Act
is different than the
    priority created by s. 93(3) of the
Land Titles Act
, in my view, it
    would be inconsistent to hold that s. 17.1 of the
Fuel Tax Act
has the
    effect of creating a charge within the meaning of s. 93 of the
Land
    Titles Act
.

[72]

In my
    opinion, therefore, the Ontario taxing statutes on which the CRA relies assist neither
    its argument that its memorials constitute charges within the meaning of the
Land
    Titles Act
; nor its claim that it is entitled to priority over equitable
    interests hypothetically declared to exist prior to the date on which the CRAs
    liens were registered.

[73]

Third, on
    my reading of the
Keith G. Collins Ltd.
decision, that case does not
    assist the CRA. Although the court relied in part on the priority
created by the combined operation of s. 223(5)(b) of the
Income
    Tax Act
and the
Tax Administration and Miscellaneous Taxes Act
,
    C.C.S.M. c. T.2 (the Manitoba Taxing Statute), it was the priority created in
    relation to personal property under s. 66 of the Manitoba Taxing Statute that
    was relevant. In contrast, s. 65 of the Manitoba Taxing Statute gives a
    certificate of a tax debt registered against real property the same priority as
    a judgment of the court.
[6]

[74]

Two final
    points. One, the claims advanced by Ms. Trang and Ms. Nguyen are equitable in
    nature. Accordingly, it seems to me that, rather than being determined on a
    Rule 21 motion, the issue of their priority is one uniquely for the trial
    judge.

[75]

For
    example, one of the issues the trial judge may consider in assessing Ms.
    Nguyens constructive trust claim is the equities as between her and the CRA:
    see
Stevens v. Stevens
(2006), 214 O.A.C. 201 (C.A.), at para. 21.

[76]

Two, I
    feel obliged to observe that, like the Ontario tax collection statutes, s.
    223(6) of the
Income Tax Act
appears to stipulate the priority of the
    memorial registered under that section.

[77]

In
    particular, s. 223(6) of the
Income Tax Act
provides that, once
    registered, a memorial evidencing a debt for income tax is subordinate to any
    charge, lien, priority or binding interests in respect of which all steps
    necessary to make it effective against other creditors were taken before the
    memorial was registered.

[78]

Neither
    the CRA nor the respondents made submissions concerning the effect of this
    aspect of s. 223(6). Accordingly, I will not comment further other than to
    observe that, if the CRA intended to rely on this provision, it should have raised
    it.

(iii)

Is the CRAs interest in Mr. Tran's properties subject to a constructive
    trust claim by his spouse?

[79]

The CRA
    claims that s. 62 of the
Land Titles Act
prohibits registration of a
    notice of an express, implied or constructive trust. Ms. Nguyen does not
    dispute that. However, that does not mean she is disentitled from registering a
    vesting order in the event she is successful in obtaining a declaration that
    she is entitled to an interest in Mr. Trans property by way of constructive
    trust. As I have explained, it will be open to the trial judge to take account
    of the equities between Ms. Nguyen and the CRA in deciding as of what date any
    such interest will be effective.

(iv)

Did the motion judge err in his findings of fact relating to the nature
    of Ms. Trang's interest?

[80]

At para. 2
    of his reasons, the motion judge said that, in addition to the $250,000
    equitable mortgage Ms. Trang claims against the Epworth and Granton Avenue
    properties arising from a December 2003 agreement, Ms. Trang claims a $100,000
    equitable mortgage arising from the same agreement. We agree that this is a
    factual error. The pleadings in Ms. Trangs action assert a debt arising in
    2008 as the basis for the claim regarding the $100,000 equitable mortgage. This
    claim was therefore not part of the Rule 21 motion. Ms. Trang does not contend
    otherwise.

G.

Costs

[81]

Given that
    there were arguments raised for the first time on appeal which should have been
    raised and dealt with in the court below, I would award the costs of the appeal
    to the respondents on a substantial indemnity basis. Accordingly, costs are
    awarded to Ms. Trang fixed in the amount of $24,000 and costs are awarded to
    Ms. Nguyen fixed in the amount of $22,000.

Released: RGJ December 17, 2012

Janet
    Simmons J.A.

I
    agree R.G. Juriansz J.A.

I
    agree Gloria Epstein J.A.



Appendix:
    Relevant Provisions of the
Income Tax Act
and the

Excise Tax Act

From the
Income Tax Act
:

Certificates

223(2) An amount payable
    by a person (in this section referred to as a debtor) that has not been paid
    or any part of an amount payable by the debtor that has not been paid may be
    certified by the Minister as an amount payable by the debtor.

[82]

Registration
    in court

223(3) On production to
    the Federal Court, a certificate made under subsection 223(2) in respect of a
    debtor shall be registered in the Court and when so registered has the same
    effect, and all proceedings may be taken thereon, as if the certificate were a
    judgment obtained in the Court against the debtor for a debt in the amount
    certified plus interest thereon to the day of payment as provided by the
    statute or statutes referred to in subsection 223(1) under which the amount is
    payable and, for the purpose of any such proceedings, the certificate shall be
    deemed to be a judgment of the Court against the debtor for a debt due to Her
    Majesty, enforceable in the amount certified plus interest thereon to the day
    of payment as provided by that statute or statutes.

(
a
) a judgment of the superior court
    of the province against a person for a debt owing by the person, or

(b) an amount
    payable or required to be remitted by a person in the province in respect of a
    debt owing to Her Majesty in right of the province

may be filed,
    registered or otherwise recorded in accordance with or pursuant to the law of
    the province to create a charge, lien or priority on, or a binding interest in,
    the property or interest.


Creation of charge

223(6) If a memorial has been
    filed, registered or otherwise recorded under subsection 223(5),

(a) a charge, lien
    or priority is created on, or a binding interest is created in, property in the
    province, or any interest in such property, held by the debtor, or

(b) such property
    or interest in the property is otherwise bound,

in the same manner and to the same extent as if the
    memorial were a document evidencing a judgment referred to in paragraph 223(5)(
a
)
    or an amount referred to in paragraph 223(5)(
b
), and the charge, lien,
    priority or binding interest created shall be subordinate to any charge, lien,
    priority or binding interest in respect of which all steps necessary to make it
    effective against other creditors were taken before the time the memorial was
    filed, registered or otherwise recorded.



Deemed security

223(11.1) When a charge,
    lien, priority or binding interest created under subsection 223(6) by filing,
    registering or otherwise recording a memorial under subsection 223(5) is
    registered in accordance with subsection 87(1) of the
Bankruptcy and
    Insolvency Act
, it is deemed

(
a
) to be a claim that is secured by
    a security and that, subject to subsection 87(2) of that Act, ranks as a
    secured claim under that Act; and

(
b
) to also be a claim referred to in
    paragraph 86(2)(
a
) of that Act.

From
    the
Excise Tax Act
:

Certificates

316(1) Any tax, net tax,
    penalty, interest or other amount payable or remittable by a person (in this
    section referred to as the debtor) under this Part, or any part of any such
    amount, that has not been paid or remitted as and when required under this Part
    may be certified by the Minister as an amount payable by the debtor.

Registration in court

316(2) On production to
    the Federal Court, a certificate made under subsection (1) in respect of a
    debtor shall be registered in the Court and when so registered has the same
    effect, and all proceedings may be taken thereon, as if the certificate were a
    judgment obtained in the Court against the debtor for a debt in the amount
    certified plus interest and penalty thereon as provided under this Part to the
    day of payment and, for the purposes of any such proceedings, the certificate
    shall be deemed to be a judgment of the Court against the debtor for a debt due
    to Her Majesty and enforceable as such.



Charge on property

(4) A document issued by
    the Federal Court evidencing a certificate in respect of a debtor registered
    under subsection (2), a writ of that Court issued pursuant to the certificate
    or any notification of the document or writ (such document, writ or
    notification in this section referred to as a memorial) may be filed,
    registered or otherwise recorded for the purpose of creating a charge, lien or
    priority on, or a binding interest in, property in a province, or any interest
    in such property, held by the debtor in the same manner as a document
    evidencing

(
a
) a judgment of the superior court
    of the province against a person for a debt owing by the person, or

(
b
) an amount payable or required to
    be remitted by a person in the province in respect of a debt owing to Her
    Majesty in right of the province

may be filed,
    registered or otherwise recorded in accordance with or pursuant to the law of
    the province to create a charge, lien or priority on, or a binding interest in,
    the property or interest.

Creation of charge

(5) If a memorial has
    been filed, registered or otherwise recorded under subsection (4),

(
a
) a charge, lien or priority is
    created on, or a binding interest is created in, property in the province, or
    any interest in such property, held by the debtor, or

(
b
) such property or interest in the
    property is otherwise bound,

in the same manner and
    to the same extent as if the memorial were a document evidencing a judgment
    referred to in paragraph (4)(
a
)
    or an amount referred to in paragraph (4)(
b
),
    and the charge, lien, priority or binding interest created shall be subordinate
    to any charge, lien, priority or binding interest in respect of which all steps
    necessary to make it effective against other creditors were taken before the
    time the memorial was filed, registered or otherwise recorded.

Proceedings in respect of
    memorial

(6) If a memorial is
    filed, registered or otherwise recorded in a province under subsection (4),
    proceedings may be taken in the province in respect of the memorial, including
    proceedings

(a) to enforce payment of the amount evidenced
    by the memorial, interest and penalty on the amount and all costs and charges
    paid or incurred in respect of

(i) the filing,
    registration or other recording of the memorial, and

(ii) proceedings
    taken to collect the amount,

(b) to renew or otherwise prolong the
    effectiveness of the filing, registration or other recording of the memorial,

(c) to cancel or withdraw the memorial wholly or
    in respect of any of the property or interests affected by the memorial, or

(d) to postpone the effectiveness of the filing,
    registration or other recording of the memorial in favour of any right, charge,
    lien or priority that has been or is intended to be filed, registered or
    otherwise recorded in respect of any property or interest affected by the
    memorial,

in the same manner and to the same extent as if the
    memorial were a document evidencing a judgment referred to in paragraph (4)(
a
)
    or an amount referred to in paragraph (4)(
b
), except that, if in any
    such proceeding or as a condition precedent to any such proceeding, any order,
    consent or ruling is required under the law of the province to be made or given
    by the superior court of the province or by a judge or official of that court,
    a like order, consent or ruling may be made or given by the Federal Court or by
    a judge or official of the Federal Court and, when so made or given, has the
    same effect for the purposes of the proceeding as if it were made or given by
    the superior court of the province or by a judge or official of that court.





[1]

At para. 29 of his reasons, the motion judge said the
    equitable claims have priority over the liens registered by Canada Revenue
    Agency. However, that was not the question posed on the motion. Rather, the
    question was, 
Can
the
    plaintiffs unregistered equitable interest in certain properties be payable in
    priority to the Crowns subsequent legal interest in those properties
    (emphasis added).

The formal order answers the question posed in the
    affirmative in relation to each of Ms. Trang and Ms. Nguyen.



[2]
The provisions of s. 316 of
the
Excise
    Tax Act
, R.S.C., 1985, c. E-15, mirror the provisions of s. 223 of
    the
Income Tax Act
.
The
Excise Tax Act
provisions govern the
    liens registered for GST arrears while the
Income Tax Act
provisions govern the
    liens registered for income tax arrears. For the sake of simplicity, I will
    address the provisions of the
Income Tax
    Act
. However, my reasoning also applies to the relevant provisions of
    the
Excise Tax Act
.



[3]
The document registered under the
Excise
    Tax Act
refers to the relevant provisions of that Act, rather than the
    provisions of the
Income Tax Act
.
    Further, instead of the third paragraph set out above, it includes the
    following provision:

Notwithstanding the date of
    registration of this lien, a portion of the lien takes priority over all other
    encumbrances except those that fall within the definition of prescribed
    security interest in Regulation 2201 of the
Income Tax Act
. This priority is claimed
    pursuant to subsections 227(4) and (4.1) of the
Income Tax Act
, and/or section 222 of the
Excise Tax Act
.

Subsections
    227(4) and (4.1) of the
Income Tax Act
,
    and s. 222 of the
Excise Tax Act
relate
    to unremitted employee source deductions.
In general
    terms, a prescribed security interest is a mortgage registered before the
    failure to remit employee source deductions occurs.

On appeal, the CRA did not refer to or rely on this provision
    contained in the document registered under the
Excise Tax Act
.



[4]
The
Employer Health Tax Act
,
the

Fuel Tax Act
,
the

Gasoline Tax Act
,
the

Land Transfer Tax Act
,
the
Race Tracks Tax Act

and the
Tobacco Tax Act

all contain such
    language creating a lien and charge.



[5]
As previously noted, the memorial registered under the
Excise Tax Act
asserts a partial super
    priority with respect to unremitted employee source deductions. However, on
    appeal, the CRA did not refer to or rely on that provision in the memorial
    registered under the
Excise Tax Act
.
In the circumstances, I will not comment on the effect of that provision.



[6]
Sections 64(1), 65(1) and 65(3) of the Manitoba Taxing Statute provide:

64(1)       The
    government has, in addition to every other remedy it has for the recovery of a
    tax debt, a lien on every estate or interest in real property and personal
    property of the tax debtor, including property acquired by the
    debtor after the debt arose.

65(1)       The
    director may cause a lien under section 64 to be registered in a land
    titles office against specific lands of the tax debtor by filing a certificate,
    signed by the director, stating

(a)      the address
    for service of the director;

(b)      the full
    name of the tax debtor and the amount of the tax debt giving rise to the lien;

(b.1)   the name of
    the tax Act under which the tax debt arose;

(c)      the legal
    description of the land to be charged; and

(d)      any other
    matter prescribed by regulation.

65(3)       Once the certificate has been registered
    in the land titles office, the director may take sale proceedings on the lien
as if the lien were a judgment registered under
    The Judgments Act
. [Emphasis added.]


